Citation Nr: 1540383	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  12-05 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	John F. Ketcherside, Attorney



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1967.  He died in January 2010, and the appellant has filed a claim as his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In May 2015, the appellant testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issue on appeal.  The Veteran's electronic folder in VBMS includes a copy of the May 2015 hearing transcript, VA laboratory results dated from 2001 to 2009, and an August 2015 medical opinion from Dr. S.C. (initials used to protect privacy).  The electronic folder in Virtual VA includes VA treatment records dated from August 2009 to December 2009.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.



REMAND

The appellant has asserted that the Veteran's service-connected diabetes mellitus and the medications used to treat his service-connected disabilities caused or materially contributed to his death.  When she filed her claim, she submitted a death certificate indicating that the immediate cause of the Veteran's death was cirrhosis.  She later submitted a revised death certificate indicating that the cause of the Veteran's death was cirrhosis due to type II diabetes mellitus and Agent Orange.  

First, a remand is required to obtain records from the Social Security Administration (SSA).  During the May 2015 hearing, the appellant testified that the Veteran had applied and received disability benefits from SSA during his lifetime.  See Transcript (Tr.) at 29.  To date, no attempt has been made to obtain these records.  As such, pursuant to the duty to assist, the Board finds that the SSA records should be requested.  See 38 C.F.R. § 3.159(c)(2) (2015); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Second, a remand is required to obtain outstanding VA treatment records.  During the May 2015 hearing, the appellant testified that the Veteran was hospitalized and received treatment at VA facilities in Nashville and Murfreesboro.  The claims file includes some VA treatment records dated during the time period from 2001 to 2003, and in 2009.  The appellant's representative has also submitted VA laboratory results dated from 2001 to 2009; however, pursuant to the duty to assist, a complete copy of the Veteran's VA treatment records should be obtained.  See 38 C.F.R. § 3.159(c)(2).  

Third, a remand is required for a supplemental VA medical opinion.  In April 2014, a VA examiner opined that the Veteran died of cirrhosis due to alcoholic liver disease and stated that diabetes mellitus did not contribute to his death in a substantial or material way.  The examiner did not provide a rationale for her opinion and did not address the appellant's contention that the medication used to treat the Veteran's service-connected disabilities contributed to his liver failure and death.  

In addition, the appellant submitted a medical opinion from Dr. S.C. dated in August 2015.  Dr. S.C. indicated that the record did not show that the Veteran was an alcoholic or that he drank more than moderately, and he disputed the assumption that his cirrhosis was alcohol-related.  He further noted that the Veteran had been prescribed Haldol for his service-connected depression and sulfonylurea glipizide for his service-connected diabetes mellitus and stated that it was possible that these medications caused liver damage.  In addition, Dr. S.C. opined that it was well-documented that long-standing diabetes mellitus is a cause of liver cirrhosis and that 70 percent of diabetic patients will develop some degree of liver cirrhosis regardless of how well their blood sugar is controlled.  This physician, however, did not address VA treatment records showing that the Veteran did have a history of alcohol dependence and that his cirrhosis was due to past alcohol use.  See Virtual VA, CAPRI records received on November 10, 2011, pgs. 56, 71, 79.  

Based on the foregoing, the Board finds that a supplemental VA medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain a copy of any decision(s) to grant or deny SSA benefits to the Veteran and the records upon which any decision was based and associate them with the claims file. 

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

2.  The AOJ should obtain any outstanding and relevant VA treatment records, including from the Tennessee Valley Healthcare System dated from 2001 to the present.  This request should include a search for records from VA facilities in Nashville and Murfreesboro.

3.  After the foregoing development has been completed, the AOJ should refer the Veteran's claims file to the April 2014 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the cause of the Veteran's death.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the appellant's assertions.

The appellant has asserted that the Veteran's service-connected diabetes mellitus caused or materially contributed to his death.  Alternatively, or in addition, she has asserted that the medication used to treat the Veteran's service-connected disabilities caused liver damage and contributed to his death.  

It should be noted that the appellant is competent to attest to factual matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

After a review of the record on appeal, the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's service-connected diabetes mellitus:  a) contributed substantially or materially to his death; b) combined to cause his death; or c) aided or lent assistance to the production of his death.  The examiner is asked to address Dr. S.C.'s August 2015 opinion that it is more likely that the Veteran died of diabetic liver cirrhosis rather than alcohol-related liver cirrhosis.

The examiner is also asked to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the medications used to treat the Veteran's service-connected disabilities:  a) contributed substantially or materially to his death; b) combined to cause his death; or c) aided or lent assistance to the production of his death.  Specifically, the examiner should address Dr. S.C.'s August 2015 opinion that Haldol and sulfonylurea glipizide can cause liver damage or abnormal liver function tests.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the appellant and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims 
remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

